DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A computer-implemented method, comprising: 
generating a geometric model of an autonomous vehicle (AV), wherein the geometric model specifies physical boundaries of the AV in three-dimensional (3D) space; 
collecting sensor data for an environment around the AV; and 
identifying one or more data points, from among the collected sensor data, that correspond with a surface of the AV.

Claim 8 is copied below, with the limitations belonging to an abstract idea being underlined.
A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising: 
generating a geometric model of an autonomous vehicle (AV), wherein the geometric model specifies physical boundaries of the AV in three-dimensional (3D) space; 
collecting sensor data for an environment around the AV; and 
identifying one or more data points, from among the collected sensor data, that correspond with a surface of the AV.

The limitations underlined can be considered to describe a mathematical concept and/or mental steps. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system, i.e. non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The additional limitations of collecting sensor data, i.e. receiving sensor data, equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)).
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 15 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-7 and 16-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further abstract data processing steps detailing how the data processing algorithm is implemented, i.e. additional software limitations and/or define the type of data received/collected. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marschner (US 20210201050) in view of Edanami (US 20070279493).

Regarding claim 1, Marschner discloses a computer-implemented method (see Abstract and paragraphs 0007 and 0009), comprising: 
collecting sensor data for an environment around the AV (see paragraph 0031 and 0033: collecting sensor data; and see paragraphs 0026-0027 and 0087: autonomous vehicles); and 
identifying one or more data points, from among the collected sensor data, that correspond with a surface of the AV (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet).

Marschner does not expressly disclose generating a geometric model of an autonomous vehicle (AV), wherein the geometric model specifies physical boundaries of the AV in three-dimensional (3D) space. 

Edanami discloses an autonomous vehicle method that includes generating a geometric model of an autonomous vehicle (AV), wherein the geometric model specifies physical boundaries of the AV in three-dimensional (3D) space (see Abstract and paragraph 0052: as described in the specification, CAD model equates to the claimed geometric model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner with the teachings of Edanami, i.e. incorporating a 3D profile, for the advantageous benefit of improving the functionality/features of the vehicle. 

Regarding claim 8, Marschner discloses a system for detecting sensor data self-hits (see paragraphs 0007, 0009, 0031 and 0094-0095), the system comprising: 
one or more processors (see paragraphs 0094-0095); 
at least one Light Detection and Ranging (LiDAR) sensor coupled to the one or more processors (see paragraphs 0031-0033, 0094-0096, and 0102); and 
a computer-readable medium comprising instructions stored therein, which when executed by the processors (see paragraph 0094-0096), cause the processors to perform operations comprising: 
collecting sensor data for an environment around the AV (see paragraph 0031 and 0033: collecting sensor data; and see paragraphs 0026-0027 and 0087: autonomous vehicles); and 
identifying one or more data points, from among the collected sensor data, that correspond with a surface of the AV (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet).

Marschner does not expressly disclose generating a geometric model of an autonomous vehicle (AV), wherein the geometric model specifies physical boundaries of the AV in three-dimensional (3D) space. 

Edanami discloses an autonomous vehicle method that includes generating a geometric model of an autonomous vehicle (AV), wherein the geometric model specifies physical boundaries of the AV in three-dimensional (3D) space (see Abstract and paragraph 0052: as described in the specification, CAD model equates to the claimed geometric model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner with the teachings of Edanami, i.e. incorporating a 3D profile, for the advantageous benefit of improving the functionality/features of the vehicle. 
Regarding claim 15, Marschner discloses a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations (see paragraph 0094-0096) comprising: 
collecting sensor data for an environment around the AV (see paragraph 0031 and 0033: collecting sensor data; and see paragraphs 0026-0027 and 0087: autonomous vehicles); and 
identifying one or more data points, from among the collected sensor data, that correspond with a surface of the AV (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet).

Marschner does not expressly disclose generating a geometric model of an autonomous vehicle (AV), wherein the geometric model specifies physical boundaries of the AV in three-dimensional (3D) space. 

Edanami discloses an autonomous vehicle method that includes generating a geometric model of an autonomous vehicle (AV), wherein the geometric model specifies physical boundaries of the AV in three-dimensional (3D) space (see Abstract and paragraph 0052: as described in the specification, CAD model equates to the claimed geometric model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner with the teachings of Edanami, i.e. incorporating a 3D profile, for the advantageous benefit of improving the functionality/features of the vehicle. 

Regarding claim 4, Marschner does not expressly disclose wherein the geometric model is a Computer-aided Design (CAD) model of the AV.

Edanami discloses wherein the geometric model is a Computer-aided Design (CAD) model of the vehicle (see Abstract and paragraph 0052: as described in the specification, CAD model equates to the claimed geometric model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner with the teachings of Edanami, i.e. incorporating a 3D profile of the vehicle, for the advantageous benefit of utilizing a highly accurate model of the vehicle. Once modified, the modification would meet the limitans of a Computer-aided Design (CAD) model of the AV of Marschner. 

Regarding claim 11, Marschner does not expressly disclose wherein the geometric model is a Computer-aided Design (CAD) model of the AV.

Edanami discloses wherein the geometric model is a Computer-aided Design (CAD) model of the vehicle (see Abstract and paragraph 0052: as described in the specification, CAD model equates to the claimed geometric model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner with the teachings of Edanami, i.e. incorporating a 3D profile of the vehicle, for the advantageous benefit of utilizing a highly accurate model of the vehicle. Once modified, the modification would meet the limitans of a Computer-aided Design (CAD) model of the AV of Marschner. 

Regarding claim 18, Marschner does not expressly disclose wherein the geometric model is a Computer-aided Design (CAD) model of the AV.

Edanami discloses wherein the geometric model is a Computer-aided Design (CAD) model of the vehicle (see Abstract and paragraph 0052: as described in the specification, CAD model equates to the claimed geometric model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner with the teachings of Edanami, i.e. incorporating a 3D profile of the vehicle, for the advantageous benefit of utilizing a highly accurate model of the vehicle. Once modified, the modification would meet the limitans of a Computer-aided Design (CAD) model of the AV of Marschner. 

Regarding claim 5, Marschner, previously modified by Edanami, further discloses wherein the sensor data comprises Light Detection and Ranging (LiDAR) data (see paragraphs 0031-0032).
Regarding claim 12, Marschner, previously modified by Edanami, further discloses wherein the sensor data comprises Light Detection and Ranging (LiDAR) data (see paragraphs 0031-0032).

Regarding claim 19, Marschner, previously modified by Edanami, further discloses wherein the sensor data comprises Light Detection and Ranging (LiDAR) data (see paragraphs 0031-0032).

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marschner (US 20210201050) in view of Edanami (US 20070279493) and Iwase (US 20220091271).

Regarding claim 2, Marschner discloses identifying the one or more data points from among the collected sensor data as self-capture data points (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet).

Marschner and Edanami do not expressly disclose wherein the self-capture data points are self-hit data points. 

Iwase disclose wherein the self-capture data points/area comprises self-hit data points/area (see Figs 8-10 and paragraphs 0077 and 0085: discloses sections lidar reflected light/sensor data associated with self-hit captured data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Iwase, i.e. determining LiDAR self-hit data sections, for the advantageous benefit of filtering both the captured LiDAR data as well as the captured image/camera data. 

Regarding claim 9, Marschner discloses identifying the one or more data points from among the collected sensor data as self-capture data points (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet).

Marschner and Edanami do not expressly disclose wherein the self-capture data points are self-hit data points. 

Iwase disclose wherein the self-capture data points/area comprises self-hit data points/area (see Figs 8-10 and paragraphs 0077 and 0085: discloses sections lidar reflected light/sensor data associated with self-hit captured data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Iwase, i.e. determining LiDAR self-hit data sections, for the advantageous benefit of filtering both the captured LiDAR data as well as the captured image/camera data. 

Regarding claim 16, Marschner discloses identifying the one or more data points from among the collected sensor data as self-capture data points (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet).

Marschner and Edanami do not expressly disclose wherein the self-capture data points are self-hit data points. 

Iwase disclose wherein the self-capture data points/area comprises self-hit data points/area (see Figs 8-10 and paragraphs 0077 and 0085: discloses sections lidar reflected light/sensor data associated with self-hit captured data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Iwase, i.e. determining LiDAR self-hit data sections, for the advantageous benefit of filtering both the captured LiDAR data as well as the captured image/camera data. 

Regarding claim 3, Marschner discloses collecting Light Detection and Ranging (LiDAR) test data for an environment around the AV (see paragraph 0026 and 0031-0033: gathers LiDAR data of the environment); and 
wherein identifying the one or more data points that correspond with the surface of the AV is based on the filter mask (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet, and generates a segmentation mask that corresponds with the surface of the AV, i.e. eliminated data points/identified data points correspond to the surface of the AV based on the filter mask).

Marschner and Edanami do not expressly disclose generating a filter mask based on the geometric model and the LiDAR test data.

	Iwase discloses generating a filter mask based on the geometric model and the LiDAR test data (see Figs 8-10 and paragraph 0085). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Iwase, i.e. generating a mask for the LiDAR data, for the advantageous benefit of filtering both the captured LiDAR data as well as the captured image/camera data. 

Regarding claim 10, Marschner discloses collecting Light Detection and Ranging (LiDAR) test data for an environment around the AV (see paragraph 0026 and 0031-0033: gathers LiDAR data of the environment); and 
wherein identifying the one or more data points that correspond with the surface of the AV is based on the filter mask (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet, and generates a segmentation mask that corresponds with the surface of the AV, i.e. eliminated data points/identified data points correspond to the surface of the AV based on the filter mask).

Marschner and Edanami do not expressly disclose generating a filter mask based on the geometric model and the LiDAR test data.

	Iwase discloses generating a filter mask based on the geometric model and the LiDAR test data (see Figs 8-10 and paragraph 0085). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Iwase, i.e. generating a mask for the LiDAR data, for the advantageous benefit of filtering both the captured LiDAR data as well as the captured image/camera data. 

Regarding claim 17, Marschner discloses collecting Light Detection and Ranging (LiDAR) test data for an environment around the AV (see paragraph 0026 and 0031-0033: gathers LiDAR data of the environment); and 
wherein identifying the one or more data points that correspond with the surface of the AV is based on the filter mask (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet, and generates a segmentation mask that corresponds with the surface of the AV, i.e. eliminated data points/identified data points correspond to the surface of the AV based on the filter mask).

Marschner and Edanami do not expressly disclose generating a filter mask based on the geometric model and the LiDAR test data.

	Iwase discloses generating a filter mask based on the geometric model and the LiDAR test data (see Figs 8-10 and paragraph 0085). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Iwase, i.e. generating a mask for the LiDAR data, for the advantageous benefit of filtering both the captured LiDAR data as well as the captured image/camera data. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marschner (US 20210201050) in view of Edanami (US 20070279493) and Ararwal (US 20210048533).

Regarding claim 6, Marschner discloses collecting test data for an environment around the AV, and wherein the shape of the mask for the AV is based on the test data (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet, and generates a segmentation mask that corresponds with the surface of the AV, i.e. eliminated data points/identified data points correspond to the surface of the AV based on the filter mask). 

Marschner and Edanami do not expressly disclose wherein the geometric model of the AV is based on the test data.

Agrwal discloses wherein a geometric model of the AV is based on the test data (see Fig. 3 and paragraphs 0032, 0033, and 0037: determines a model based on a first set of data, which could be LiDAR data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Agrwal, i.e. determining a model based on test data, for the advantageous benefit of determining an accurate model that fits the test/measured data. 

Regarding claim 13, Marschner discloses collecting test data for an environment around the AV, and wherein the shape of the mask for the AV is based on the test data (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet, and generates a segmentation mask that corresponds with the surface of the AV, i.e. eliminated data points/identified data points correspond to the surface of the AV based on the filter mask). 

Marschner and Edanami do not expressly disclose wherein the geometric model of the AV is based on the test data.

Agrwal discloses wherein a geometric model of the AV is based on the test data (see Fig. 3 and paragraphs 0032, 0033, and 0037: determines a model based on a first set of data, which could be LiDAR data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Agrwal, i.e. determining a model based on test data, for the advantageous benefit of determining an accurate model that fits the test/measured data. 

Regarding claim 20, Marschner discloses collecting test data for an environment around the AV, and wherein the shape of the mask for the AV is based on the test data (see Figs 4A-4C and paragraph 0037: identifies data associated with car hood/bonnet, and generates a segmentation mask that corresponds with the surface of the AV, i.e. eliminated data points/identified data points correspond to the surface of the AV based on the filter mask). 

Marschner and Edanami do not expressly disclose wherein the geometric model of the AV is based on the test data.

Agrwal discloses wherein a geometric model of the AV is based on the test data (see Fig. 3 and paragraphs 0032, 0033, and 0037: determines a model based on a first set of data, which could be LiDAR data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Agrwal, i.e. determining a model based on test data, for the advantageous benefit of determining an accurate model that fits the test/measured data.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marschner (US 20210201050) in view of Edanami (US 20070279493) and Vijayan (US 20190066408).

Regarding claim 7, Marschner and Edanami do not expressly disclose wherein the geometric model comprises one or more buffers to facilitate use of the model on different vehicle types.

Vijayan discloses wherein the geometric model comprises one or more buffers to facilitate use of the system on different vehicle types (see paragraphs 0004, 0031, and 0037: discloses 3D models particular to different vehicle types). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Vijayan, i.e. incorporating a means to access a plurality of models for different vehicles, for the advantageous benefit acquiring an accurate 3D representation of the vehicle the system is working with. Once modified the modification would result in generating one or more buffers/masks to facilitate use of the model on different vehicle types. 

Regarding claim 14, Marschner and Edanami do not expressly disclose wherein the geometric model comprises one or more buffers to facilitate use of the model on different vehicle types.

Vijayan discloses wherein the geometric model comprises one or more buffers to facilitate use of the system on different vehicle types (see paragraphs 0004, 0031, and 0037: discloses 3D models particular to different vehicle types). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marschner in view of Edanami with the teachings of Vijayan, i.e. incorporating a means to access a plurality of models for different vehicles, for the advantageous benefit acquiring an accurate 3D representation of the vehicle the system is working with. Once modified the modification would result in generating one or more buffers/masks to facilitate use of the model on different vehicle types. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865